COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                         KEITH E. HOTTLE
  CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                           CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                        WWW.TXCOURTS.GOV/4THCOA.ASPX                               TELEPHONE
PATRICIA O. ALVAREZ                                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                      FACSIMILE NO.
  JUSTICES                                                                                          (210) 335-2762


                                                 August 5, 2015


       Steven A. Wadsworth                                            E. Bruce Curry
       Assistant District Attorney - 216th Judicial                   District Attorney - 216th Judicial
       District                                                       District Court
       200 Earl Garrett St., Suite 202                                200 Water Street
       Kerrville, TX 78028                                            Suite 202
       * DELIVERED VIA E-MAIL *                                       Kerrville, TX 78028
                                                                      * DELIVERED VIA E-MAIL *
       Lucy Wilke
       Assistant District Attorney - 216th Judicial                   Kurtis S. Rudkin
       District                                                       Attorney at Law
       521 Earl Garrett Street                                        910 N. Main Street, #1
       Kerrville, TX 78028                                            Boerne, TX 78006-1628
       * DELIVERED VIA E-MAIL *                                       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:       04-14-00548-CR and 04-14-00549-CR
              Trial Court Case Number:       5437 and 5438
              Style:                         Leopoldo Cortez-Leija v. The State of Texas


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                            ____________________________
                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853